      Case: 3:20-cv-00100-wmc Document #: 21 Filed: 11/20/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN

LANCE SUNDSMO,

                   Plaintiff,
      v.
                                                      Case No. 20-cv-100-wmc
ANDREW SAUL,
Commissioner of Social Security,

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew Saul, Commissioner of Social Security against plaintiff Lance

Sundsmo affirming the Commissioner’s decision and dismissing this case.




      s/ K. Frederickson, Deputy Clerk                          11/20/2020
       Peter Oppeneer, Clerk of Court                              Date
